Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 10/30/2021.
Claims 1-10 are cancelled by the applicant.
Claims 11-19 are pending, where claims 11, 14 and 17 are independent.

Information Disclosure Statement 
	The information disclosure statement (IDS) submitted on 11/04/2020 been filed on the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14, 16-17 and 19 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claims 11, 14 and 17 recite the limitation “any over loaded”, “any nodes” and “any operation”. The term “any” recites indefinite to the level of ordinary skill in the pertinent art. Because, the phrase/term is a broad term rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.  
Claims 13, 16 and 19 recite the limitation “extensive experimentation”. The term “extensive” renders the claims indefinite because the claim(s) include(s) elements are relative terms to the level of ordinary skill in the pertinent art and it is a broad term, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.  
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The judicial exceptions are subject matter which courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 66, 70, 106 USPQ2d 1972, 1979 (2013)). See also Bilski v. Kappos, 561 U.S. 593, 601, 95 USPQ2d 1001, 1005-06 (2010) (citing Diamond v. Chakrabarty, 447 U.S. 303, 309, 206 USPQ 193, 197 (1980)).

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to at least an embodiment that embraces a term “natural or man-made physical/biological reality”. See MPEP 2105-07.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 14 and 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) obtaining, performing, forming/solving, evaluating, correcting and changing the load and power flow computation, as explained in detail below. 
This judicial exception is not integrated into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements obtaining and change of the power flow are mainly based on data/information collection and change functions that do not add meaningful limitations sufficient amount to significantly more (“inventive concept”) than the judicial exception.
Claim 11: Ineligible 
Step 1: The claim recites a series of steps and, therefore, is a process. Thus, the claim is directed to the same as a process, which is a statutory category of invention (Step 1: Yes).
Next, the claims are analyzed to determine directed to a judicial exception (Alice Corp.).

Step 2A: Claim 11 recites the step of load flow analysis, obtaining, performing, solving, evaluating, correcting and change the power flow of power system. Claim 11 is directed to an abstract idea of obtaining, performing, solving, evaluating, correcting and change the power flow of power system. 
This determining step, as drafted, is a process that under its broadest reasonable interpretation, covers mathematical equation for solving the equations. This is analogous to such concepts identified by the abstract ideas of “mathematical formula and equations” of patent eligibility grouping. 
The claim recites in a group of a mathematical and mental process. 
Therefore, claim 11 is directed to an abstract idea of a judicial exception (Step 2A Prong one: Yes).
The exception is not integrated into a practical application of the exception and based on the recited additional elements of the claims (Step 2A Prong two: No).
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than the abstract idea.

Step 2B: In addition to the steps that describe the abstract idea of performing, solving, evaluating, and correcting of the power flow, the claim recites the additional limitation of obtaining and change of the power flow. This additional element taken individually represents general purpose data collection and changing of power flow, as evidence discussed in the background [paragraph 0002-11] “as well known, controlling electric power flows include both controlling real power flows which is given in MWs, and controlling reactive power flows which is given in MVARs - realized through one or combination of more controls in the network”, Fig. 5-6 and prior art Fig. 7-10. The additional elements obtaining and change of the power flow are mainly based on data/information collection and change that are not sufficient amount to significantly more (“inventive concept”) than the judicial exception. The claim recites generic computer process of load flow analysis. As such, claim 11 is directed to a judicial exception. Accordingly, claim 11 is ineligible for patenting. (Step 2B: No)
As to independent claims 14 and 17, reciting substantially similar subject matter as claim 11 for similar reasons as those outlined above, likewise do not amount to significantly more than the above noted abstract idea.
As to the claims 12-13, 15-16 and 18-19, reciting the elements of "defining, forming, analyzing, and converging vector representation in matrix and solution" similar to subject matter as claim 11 in load flow analysis are also analogous to such concepts identified by the abstract ideas of “mathematical formula and equations” of patent eligibility grouping. They also do not make a level of significantly more than the abstract idea, and are accordingly not eligible under 35 USC 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 11-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Patel, USP No. 8315742 B2 (Patel) in view of Patel, USP No. 7769497 B2 (Patel-2).
As to claims 11, 14 and 17, Patel discloses A Method of forming and solving a Loadflow computation model of a power network to affect control of voltages and power flows in a power system (Patel [abstract] “performing loadflow computations for controlling voltages and power flow in a power network - DGSPL method - SSDL method - leading to increased stability and efficiency”, See Fig. 1-5), comprising the steps of: 
	obtaining on-line or simulated data, via an input port into a random access memory (RAM) of a computer using its processor, of open/close status of all switches and circuit breakers in the power network, and reading data, via the input port into the RAM of the computer using its processor, of operating limits of components of the power network including maximum Voltage x Ampere (VA or MVA) carrying capability limits of transmission lines, transformers, and PV-node, a generator-node where Real-Power-P and Voltage- Magnitude-V are specified/set, maximum and minimum reactive power generation capability limits of generators, transformers tap position limits, and water/steam/gas inlet limits of turbines driving generators or stated alternatively in a single statement as reading operating limits of components of the power network (Patel [Col 2-12] “obtaining on-line/simulated data of open/close status of all switches and circuit breakers in the power network, and reading data of operating limits of components of the power network including maximum power carrying capability limits of transmission lines, transformers, and PV-node, a generator-node where Real-Power-P and Voltage-Magnitude-V are given/assigned/specified/set, maximum and minimum reactive power generation capability limits of generators, and transformers tap position limits, or stated alternatively in a single statement as reading operating limits of components of the power network” see Fig. 2-5),
	obtaining on-line readings, via the input port into the RAM of the computer using its processor, of specified/set Real-Power-P and Reactive-Power-Q at PQ-nodes, Real-Power-P and voltage-magnitude-V at PV-nodes, voltage magnitude and angle at a slack node, and transformer turns ratios, wherein said on-line readings are the controlled variables or parameters (Patel [col 2-12] “obtaining on-line readings of given/assigned/specified/set Real-Power-P and Reactive-Power-Q at PQ-nodes, Real-Power-P and voltage-magnitude-V at PV-nodes, voltage magnitude and angle at a reference/slack node, and transformer turns ratios, wherein said on-line readings are the controlled variables/parameters " see Fig. 2-5), 
performing loadflow computation, using the computer comprising the processor, the RAM, and the inputs and outputs, by forming and solving the loadflow computation model of the power network to calculate, complex voltages or their real and imaginary components or voltage magnitudes and voltage angles at the nodes of the power network providing for calculation of power flow through components of the power network, and to calculate reactive power generations at the PV-nodes and the slack node, real power generation at the slack node and tap-position indications of tap-changing transformers in dependence of the said obtained on-line readings of specified/set values of the controlled variables or parameters, [forming and solving said loadflow computation model of the power network referred to as a sparse inverse of complex coefficient matrix [C] as [C]-1 called a sparse-matrix [Z], based Patel Loadflow - (SCIPL or SZPL) characterized by and comprising equations] (Patel [col 2-12] “performing loadflow computation to calculate, depending on loadflow computation model used, complex voltages or their real and imaginary components or voltage magnitude corrections and voltage angle corrections at nodes of the power network providing for calculation of power flow through different components of the power network, and to calculate reactive power generation and transformer tap-position indications” [abstract] [col 14-21] see Fig 2-5), 
evaluating results of said loadflow computation, using the processor of the computer, for any over loaded components and for under or over voltage at any of the nodes of the power network by comparing with data of operational limits of the components and the variables or parameters of the power network, stored and available in the RAM of the computer (Patel [col 2-12] “evaluating the results of Loadflow Computation of step-30 for any over loaded power network components like transmission lines and transformers, and over/under voltages at different nodes in the power system” see Fig. 2-5), 
correcting one or more controlled variables or parameters, using the processor of the computer, and repeating the performing loadflow computation, evaluating, and correcting steps until evaluating step finds no over loaded components and no under or over voltages in the power network (Patel [col-2-12] “correcting one or more controlled variables/parameters set in step-20 or at later set by the previous process cycle step-60 and returns to step-30” see Fig. 2-5), and 
affecting a change in power flow through components of the power network and voltage magnitudes and angles at the nodes of the power network by actually implementing the finally obtained values of controlled variables or parameters after evaluating step finds a good power system (Patel [col 2-12] “affecting a change in power flow through components of the power network and voltage magnitudes and angles at the nodes of the power network by actually implementing the finally obtained values of controlled variables/parameters after evaluating step finds a good power system or stated alternatively as the power network without any overloaded components and under/over voltages, which finally obtained controlled variables/parameters however are stored for acting upon fast in case a simulated event actually occurs or stated alternatively as actually implementing the corrected controlled variables/parameters to obtain secure/correct/acceptable operation of power system” see Fig. 2-5) or stated alternatively the power network without any overloaded components and under or over voltages, using the computer and digital to analog converters whose inputs are connected to output ports of the computer and outputs are connected to electromagnetic field controllers (exciters) of PV-node generators, transformer tap position controllers, and steam/water/gas inlet controllers of turbines driving the generators (Patel [col 2-12] “affecting a change in power flow through components of the power network and voltage magnitudes and angles at the nodes of the power network by actually implementing the finally obtained values of controlled variables/parameters after evaluating step finds a good power system or stated alternatively as the power network without any overloaded components and under/over voltages, which finally obtained controlled variables/parameters however are stored for acting upon fast in case a simulated event actually occurs or stated alternatively as actually implementing the corrected controlled variables/parameters to obtain secure/correct/acceptable operation of power system” [abstract] [col 14-21] see Fig. 2-5).

But, Patel does not explicitly teach forming and solving said loadflow computation model of the power network referred to as a sparse inverse of complex coefficient matrix [C] as [C]-1 called a sparse-matrix [Z], based Patel Loadflow - (SCIPL or SZPL) characterized by and comprising equations 76 to 82.
However, Patel-2 discloses forming and solving said loadflow computation model of the power network referred to as a sparse inverse of complex coefficient matrix [C] as [C]-1 called a sparse-matrix [Z], based Patel Loadflow - (SCIPL or SZPL) characterized by and comprising equations 76 to 82 (Patel-2 [col 13-24] equations (17-94) for defining and forming the model for sparse and computing, see Fig. 1-5), 

Patel and Patel-2 are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain load flow analysis of power system.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities super decoupled loadflow model characterized by and comprises equations, as taught by Patel, and incorporating Super Super Decoupled Loadflow (SSDL) calculation characterized by modified real power mismatch, as taught by Patel-2.  

As to claims 12,15 and 18, the combination of Patel and Patel-2 disclose all the limitations of the base claims as outlined above.  
Patel-2 further discloses  (New) The method as defined in claim 11, wherein, the complex matrix [Z], and the complex vectors [AI], [I], [AV], [V] can also be a real matrix [Z], and real vectors [AI], [I], [AV], [V] with double the dimensions arrived at by splitting complex equations into their real and imaginary components equations, and both, the complex matrix [Z] and the real matrix [Z] are inverses of coefficient matrices of linear or non-linear equations written respectively in complex and real form, and in particular the real matrix [Z] can be an inverse of the Jacobian [J]-1 including its super decoupled versions (Patel-2 [col 4] “organization of set of equations describing the physical power network and its operation, including -- Super Super Decoupled Loadflow (SSDL) Model” [abstract] [col 13-24] equations (17-94) for defining and forming the model, see Fig. 1-5).  

 As to claims 13, 16 and 19, the combination of Patel and Patel-2 disclose all the limitations of the base claims as outlined above.  
Patel-2 further discloses  (New) The method as defined in claim 12 is accelerated by analyzing its convergence pattern, and determining an acceleration factor for each component or each node voltage of a first iteration solution by two approaches, one being a division of each component of a converged solution by each corresponding component of the first iteration solution and taking a ratio as the acceleration factor for the corresponding component of the first iteration solution, and an another being a division of differences of each component of the converged solution and corresponding each component of an initial solution estimate by each corresponding component of a first iteration correction vector and taking the ratio as an acceleration factor for each corresponding component of the first iteration correction vector, and formulating rules for determining the acceleration factor for each component of the first iteration solution or correction vector based on an extensive experimentation (Patel-2 [col 4] “organization of set of equations describing the physical power network and its operation, including -- Super Super Decoupled Loadflow (SSDL) Model” [abstract] [col 13-24] equations (17-94) for defining and forming the model for sparse, computing and converging,  see Fig. 1-5).  
 
Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.

	Examiner’s note: Each application is restricted to only one invention. See MPEP 802. There are three independent method claims 11, 14 and 17. Plurality of “independent and distinct” method claims makes the application with more than one invention.
Patent Prosecution of Pro Se
 Employ Services of Attorney or Agent: An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Chiang, et al. U.S. Patent No. 5734586 A discloses a system for achieving optimal, steady state by the use of a loss formula, a voltage formula and a line-flow formula.
Schmid, et al. USPGPub No. 2012/0271479 A1 discloses a system for improving the performance of a power distribution network. 
Deaver, et al. USPGPub No. 2012/0022713 A1 discloses power flow analysis and may process electrical power distribution system data in real time to calculate load, current, voltage, losses, fault current and other data. 
Fardanesh, USPGPub No. 2005/0160128 A1 discloses power system analysis, including a synchronized-measurement-based power or load flow problem.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119